 



Exhibit 10.1

 

Execution Copy





AMENDED AND RESTATED Employment AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT Agreement (this “Agreement”) is made and
entered into this 2nd day of October, 2019 by and between Southern National
Bancorp of Virginia, Inc. (“Company”), and Georgia S. Derrico (“Executive”), to
be effective as of the Effective Date (as defined below).

 

BACKGROUND

 

WHEREAS, Executive and the Company are presently party to that certain
Employment Agreement, dated June 23, 2017, as amended April 28, 2019 (the “Prior
Agreement”); and

 

WHEREAS, the Company and Executive desire to amend and restate the Prior
Agreement, effective as of October 2, 2019, as set forth herein.

 

NOW, THEREFORE, in consideration of the payments, consents and acknowledgements
described below, in consideration of Executive’s employment with the Company,
and in consideration of other good and valuable consideration, the receipt and
sufficiency of all of which is hereby acknowledged, the parties agree as
follows:

 

1.       Effective Date; Term.

 

(a)       Effective Date. This Agreement shall be effective as of October 2,
2019 (the “Effective Date”).

 

(a)       Term. Upon the terms and subject to the conditions set forth in this
Agreement, the Company hereby employs Executive, and Executive hereby accepts
such employment, for the term commencing on the Effective Date and, unless
otherwise earlier terminated pursuant to Section 4 hereof, expiring on the close
of business on December 31, 2020 (the “Term”). If the Term expires and the
parties agree that Executive will remain employed by the Company but do not
enter into a new employment agreement, then such employment shall be at-will and
this Agreement will be of no further force and effect, except that Section 6
hereof, as well as any other provisions of this Agreement necessary to interpret
or enforce Section 6 hereof, shall survive and continue to be in full force and
effect in accordance with their terms.

 

2.       Employment. Executive is hereby employed on the Effective Date as the
Executive Chairman of the Board. In her capacity as Executive Chairman of the
Board, Executive shall have the duties, responsibilities and authority
commensurate with such position. During her employment with the Company, and
excluding any periods of vacation or sick leave to which Executive is entitled,
Executive agrees to (i) devote all of her business effort, time, energy, and
skill to fulfill her employment duties; and (ii) faithfully, loyally and
diligently perform such duties. During her employment with the Company,
Executive shall not be engaged in or provide services to any other business or
enterprise (whether engaged in for profit or not) which interferes with her
obligations to the Company. In her capacity as the Executive Chairman of the
Board, Executive will report directly to the Board. Notwithstanding anything in
this Agreement to the contrary, Executive’s management role with respect to MGS
Foundation or Port Kinsale Marina LLC and/or ownership thereof shall not be a
violation of this Section 2.

 

3.       Compensation and Benefits.

 

(a)       Base Salary. During the Term, the Company shall pay to Executive base
salary at the rate equal to $517,708.42 (“Base Salary”), less normal
withholdings, payable in approximately equal bi-weekly or other installments as
are or become customary under the Company’s payroll practices for its Executives
from time to time. The Compensation Committee of the Board (the “Compensation
Committee”) shall review Executive’s Base Salary at its first meeting
immediately following the Effective Date and may increase, but not decrease,
such Base Salary in connection with such review.

 



 

 

 

(b)       Benefit Plans. During the Term, Executive shall be entitled to
participate in or become a participant in any employee benefit plan maintained
by the Company for which Executive is or will become eligible on such terms as
the Board, or committee thereof, may, in its discretion, establish, modify or
otherwise change; provided, however, that Executive shall not be eligible to
participate in the Southern National Bancorp of Virginia, Inc. Supplemental
Executive Retirement Plan (f/k/a the Eastern Virginia Bankshares, Inc.
Supplemental Executive Retirement Plan); and provided further that nothing
herein shall limit the ability of the Company to amend, modify or terminate any
such plans at any time and from time to time.

 

(c)       Incentive Compensation. Executive shall receive such incentive awards,
including but not limited to equity awards, in such manner and subject to such
terms and conditions as the Board, or a committee thereof, in its sole
discretion, may determine. Without limiting the foregoing, the dollar value of
Executive’s annual cash bonus with respect to performance during calendar year
2019, if any, shall be no less than the dollar value of the annual cash bonus
received by the Chief Executive Officer of the Company with respect to calendar
year 2019. Nothing herein shall require the Company to pay annual bonuses with
respect to any calendar year.

 

(d)       Clawback. Executive agrees that any incentive compensation (including
both equity and cash incentive compensation) that Executive receives from the
Company or a related entity is subject to repayment (i.e., clawback) to the
Company or such related entity as determined by the Board or its Compensation
Committee in the event (i) of a restatement of the Company’s financial results
(other than a restatement caused by a change in applicable accounting rules or
interpretations) the result of which is that the financial statements were
materially inaccurate and any incentive compensation paid would have been a
materially lower amount had it been calculated based on such restated results or
(ii) the repayment is otherwise required by applicable state or federal law or
regulation or stock exchange requirement, or by a separate “clawback” policy, as
may be adopted from time to time by the Board. Except where offset of, or
recoupment from, incentive compensation covered by Section 409A of the Code (as
defined below) is prohibited by Section 409A of the Code, to the extent allowed
by law and as determined by the Compensation Committee, Executive agrees that
such repayment may, in the discretion of the Compensation Committee, be
accomplished by withholding of future compensation to be paid to Executive by
the Company. Any recovery of incentive compensation covered by Section 409A of
the Code shall be implemented in a manner which complies with Section 409A of
the Code.

 

(e)       Expenses. During the Term, and subject to Section 10 hereof, Executive
shall be entitled to receive prompt reimbursement for all reasonable expenses
incurred by Executive in the course of performing her duties and
responsibilities under this Agreement, in accordance with the policies,
practices and procedures of the Company to the extent available to other
similarly-situated employees with respect to travel and other business expenses.

 

(f)       Club Dues. During the Term, the Company shall pay (or reimburse
Executive for) Executive’s membership dues at The New York Yacht Club. To the
extent the Company reimburses Executive for any such dues, such reimbursements
shall be made no later than the last day of the calendar month following the
calendar month in which Executive submits the request for payment of the
reimbursable expense, which shall be submitted no later than sixty (60) days
after the expense is incurred.

 



 2 

 

 

(g)       Automobile Allowance. During the Term, the Company shall pay Executive
a monthly automobile allowance in an amount equal to the monthly automobile
allowance in effect for Executive immediately prior to the Effective Date.

 

(h)       Tax Assistance. For calendar year 2019, the Company shall reimburse
Executive for reasonable costs incurred for tax and estate planning advice up to
a maximum amount of $5,000.

 

4.       Termination of Employment.

 

(a)       Death. Executive’s employment shall terminate automatically upon her
death.

 

(b)       Termination by the Company. The Company may terminate Executive’s
employment during the Term with or without Cause (as defined herein), in each
case immediately on written notice to Executive. For purposes of this Agreement,
a termination shall be considered to be for “Cause” if the Company determines
that any of the following has occurred: (i) Executive’s willful violation of any
laws, rules or regulations applicable to banks or the banking industry
generally; (ii) Executive’s material failure to comply with the Company’s
policies or guidelines of employment or corporate governance policies or
guidelines, including, without limitation, any business code of ethics adopted
by the Company, that, if capable of being cured, is not cured by Executive
within ten (10) days of written notice by the Company of the failure; (iii) any
act of fraud, misappropriation or embezzlement by Executive; (iv) a material
breach of this Agreement that, if such breach is capable of being cured, is not
cured by Executive within ten (10) days of written notice by the Company of the
breach; or (v) Executive’s conviction of, or Executive’s pleading guilty or nolo
contendere to, a felony or a crime involving moral turpitude (including pleading
guilty or nolo contendere to a felony or lesser charge which results from plea
bargaining). The parties acknowledge and agree that upon the hiring of an
executive officer who will assume the duties and responsibilities of Executive
or otherwise replace Executive, the Company will terminate Executive’s
employment at such time (or at such later date as may be mutually agreeable to
the parties), which termination shall constitute a qualifying termination under
the Severance Plan (as defined in Section 5(a) below).

 

(c)       Termination by Executive. Executive’s employment may be terminated by
Executive for any reason or no reason by delivering a notice of termination to
the Company thirty (30) days prior to the desired date of termination.

 

5.       Obligations of the Company upon Termination.

 

(a)       Executive shall be a participant in the Southern National Bancorp of
Virginia, Inc. Executive Severance Plan as in effect as of the Effective Date
(the “Severance Plan”), notwithstanding anything to the contrary in the
Severance Plan, and, in the event of Executive’s qualifying termination under
the Severance Plan, Executive shall be eligible to receive severance benefits
pursuant to the Severance Plan as in effect as of the Effective Date, subject to
the terms and conditions thereof, in lieu of any severance benefits under this
Agreement. Without limiting the foregoing, in the event of Executive’s
qualifying termination under the Severance Plan, Executive shall also be
entitled to the following additional benefits (collectively, the “Additional
Severance Benefits”):

 

(i) Executive’s unvested stock options and restricted shares outstanding on the
Date of Termination shall become fully vested and, in the case of stock options,
exercisable, on the Date of Termination and shall otherwise remain subject to
the terms and conditions of the equity plan pursuant to which they were granted
and the award agreements evidencing the grant thereof;

 



 3 

 

 

(ii) Executive shall continue to have the use of a personal assistant provided
by the Company for two (2) years following the Date of Termination, with such
personal assistant having a base salary at a rate not to exceed $60,000; and

 

(iii) Executive shall become fully vested in Executive’s “Normal Retirement
Benefit” under the Supplemental Retirement Plan Agreement entered into effective
as of the 2nd day of April 2018 by and between Sonabank, a wholly-owned
subsidiary of the Company, and Executive.

 

Notwithstanding the foregoing, the Company shall be obligated to provide the
Additional Severance Benefits only if (A) within forty-five (45) days after the
date of termination Executive shall have executed a full release of
claims/covenant not to sue agreement substantially in the form attached as
Exhibit A to the Severance Plan (the “Release Agreement”) and such Release
Agreement shall not have been revoked within the revocation period specified in
the Release Agreement, and (B) Executive fully complies with the obligations set
forth in Section 6 hereof. For the avoidance of doubt, if Executive does not
comply with the obligations set forth in Section 6 hereof, then any obligation
of the Company to provide the Additional Severance Benefits shall cease
immediately upon Executive’s breach thereof.

 

(b)       If during the Term Executive’s employment is terminated by the Company
for Cause or by Executive for any reason (other than a “Constructive Discharge”
following a Change in Control, as such terms and conditions are defined in the
Severance Plan), or in the event of Executive’s death, then the Company shall
have no further obligations to Executive or Executive’s legal representatives
under this Agreement, other than for payment of Accrued Salary, which shall be
paid to Executive or Executive’s estate or beneficiary, as applicable, in a lump
sum in cash within thirty (30) days after the date of termination.

 

(c)       If Executive’s employment terminates following the expiration of the
Term, then the Company shall have no further obligations to Executive or
Executive’s legal representatives under this Agreement, other than for payment
of Accrued Salary, which shall be paid to Executive in a lump sum in cash within
thirty (30) days after the date of termination.

 

(f)       Any termination of Executive’s employment shall not in and of itself
affect Executive’s ability to continue as a director of the Company and/or
Sonabank.

 

6.       Restrictions on Competition and Disclosure and Use of Confidential
Information.

 

(a)       Confidential Information. Executive agrees that Executive shall not,
directly or indirectly, use any Confidential Information (as defined herein) on
Executive’s own behalf or on behalf of any Person (as defined herein) other than
the Company, or reveal, divulge, or disclose any Confidential Information to any
Person not expressly authorized by the Company to receive such Confidential
Information. This obligation shall remain in effect for as long as the
information or materials in question retain their status as Confidential
Information. Executive further agrees that she shall fully cooperate with the
Company in maintaining the Confidential Information to the extent permitted by
law. The parties acknowledge and agree that this Agreement is not intended to,
and does not, alter either the Company’s rights or Executive’s obligations under
any state or federal statutory or common law regarding trade secrets and unfair
trade practices. Anything herein to the contrary notwithstanding, Executive
shall not be restricted from disclosing information that is required to be
disclosed by law, court order or other valid and appropriate legal process;
provided, however, that in the event such disclosure is required by law,
Executive shall provide the Company with prompt notice of such requirement so
that the Company may seek an appropriate protective order prior to any such
required disclosure by Executive.

 



 4 

 

 

Executive understands and acknowledges that nothing in this section limits her
ability to initiate communications directly with, respond to any inquiry from,
volunteer information to, or provide testimony before any government agency or
otherwise participate in any reporting of, investigation into, or proceeding
regarding suspected violations of law, or from making other disclosures that are
protected under, or from receiving an award for information provided under, the
whistleblower provisions of state or federal law or regulation.  Executive does
not need the prior authorization of the Company to engage in such communications
with any government agency, respond to such inquiries from any government
agency, provide Confidential Information or documents containing Confidential
Information to any government agency, or make any such reports or disclosures to
any government agency.  Executive is not required to notify the Company that
Executive has engaged in such communications with a government agency. Executive
recognizes and agrees that, in connection with any such activity outlined above,
Executive must inform the government agency that the information Executive is
providing is confidential.

 

Federal law provides certain protections to individuals who disclose a trade
secret to their attorney, a court, or a government official in certain,
confidential circumstances.  Specifically, federal law provides that an
individual shall not be held criminally or civilly liable under any state or
federal trade secret law for the disclosure of a trade secret under either of
the following conditions:

 

·Where the disclosure is made (A) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney; and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or

·Where the disclosure is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. 

 

Federal law also provides that an individual who files a lawsuit for retaliation
by an employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual (A) files any document containing the
trade secret under seal; and (B) does not disclose the trade secret, except
pursuant to court order.

 

For purposes of this Section 6, “Confidential Information” means any and all
data and information relating to the Company or the Bank, their activities,
business, or clients that (i) is disclosed to Executive or of which Executive
becomes aware as a consequence of her employment with the Company; (ii) has
value to the Company; and (iii) is not generally known outside of the Company or
the Bank. “Confidential Information” shall include, but is not limited to the
following types of information regarding, related to, or concerning the Company
or the Bank: trade secrets (as defined by Virginia Uniform Trade Secrets Act);
financial plans and data; management planning information; business plans;
operational methods; market studies; marketing plans or strategies; pricing
information; product development techniques or plans; customer lists; customer
files, data and financial information; details of customer contracts; current
and anticipated customer requirements; identifying and other information
pertaining to business referral sources; past, current and planned research and
development; computer aided systems, software, strategies and programs; business
acquisition plans; management organization and related information (including,
without limitation, data and other information concerning the compensation and
benefits paid to officers, directors, employees and management); personnel and
compensation policies; new personnel acquisition plans; and other similar
information. “Confidential Information” also includes combinations of
information or materials which individually may be generally known outside of
the Company or the Bank, but for which the nature, method, or procedure for
combining such information or materials is not generally known outside of the
Company or the Bank. In addition to data and information relating to the Company
or the Bank, “Confidential Information” also includes any and all data and
information relating to or concerning a third party that otherwise meets the
definition set forth above, that was provided or made available to the Company
or the Bank by such third party, and that the Company or the Bank has a duty or
obligation to keep confidential. This definition shall not limit any definition
of “confidential information” or any equivalent term under state or federal law.
“Confidential Information” shall not include information that has become
generally available to the public by the act of one who has the right to
disclose such information without violating any right or privilege of the
Company or the Bank. For purposes of this Section 6, “Person” means any
individual or any corporation, partnership, joint venture, limited liability
company, association or other entity or enterprise.

 



 5 

 

  

(b)       Non-competition. Beginning on the Effective Date and for a period
continuing through the twelve (12) months following cessation of Executive’s
employment with the Company (the “Restricted Period”), Executive shall not,
directly or indirectly, within any State in the United States where the Company
or the Bank has a retail bank branch at the time Executive’s employment ceases,
own any interest in, control or participate in the ownership or control of, or
perform services that are the same as or substantially similar to the services
Executive performed for the Company pursuant to this Agreement for any company,
person or entity engaged in a Competitive Business (as defined herein). A
“Competitive Business” shall mean any person or entity that is providing
deposits, money market accounts, certificates of deposit or other typical retail
banking deposit-type services or loans on a retail level, to individuals,
businesses or non-profit entities in any State in the United States in which the
Company or the Bank has a retail bank branch at the time Executive’s employment
ceases. Notwithstanding the foregoing, nothing in this Agreement shall prevent
Executive from owning for passive investment purposes not intended to circumvent
this Agreement, less than five percent (5%) of the publicly-traded voting
securities of any company engaged in the banking, financial services, insurance,
brokerage or other business similar to or competitive with the Company or the
Bank (so long as Executive has no power to manage, operate or control the
competing enterprise and no power, alone or in conjunction with other affiliated
parties, to select a director, manager, general partner, or similar governing
official of the competing enterprise other than in connection with the normal
and customary voting powers afforded Executive in connection with any
permissible equity ownership).

 

(c) Non-solicitation of Employees. During the Restricted Period, Executive shall
not, directly or indirectly solicit, induce or hire, or attempt to solicit,
induce or hire, any person who is an employee of the Company or the Bank at the
time Executive’s employment ceases or within six (6) months prior thereto, to
leave his or her employment with the Company or the Bank or join or become
affiliated with any Competitive Business.

 

(d) Non-solicitation of Customers. During the Restricted Period, Executive shall
not, directly or indirectly solicit or induce or attempt to solicit or induce,
any customer, lender, supplier, licensee, licensor or other business relation of
the Company or the Bank to terminate its relationship or contracts with the
Company or the Bank, to cease doing business with the Company or the Bank, or in
any way interfere with the relationship between any such customer, lender,
supplier, licensee, licensor or business relation and the Company or the Bank.

 

(e)       Rights and Remedies Upon Breach. The parties specifically acknowledge
and agree that the remedy at law for any breach of the covenants in Section 6
will be inadequate, and that in the event Executive breaches any such covenant,
the Company shall have the right and remedy, without the necessity of proving
actual damage or posting any bond, to enjoin, preliminarily and permanently,
Executive from violating the covenant and to have the covenant specifically
enforced by any court of competent jurisdiction, it being agreed that any breach
would cause irreparable injury to the Company and that money damages would not
provide an adequate remedy to the Company. Such rights and remedies shall be in
addition to, and not in lieu of, any other rights and remedies available to the
Company at law or in equity. The Company and Executive understand and agree
that, if the parties become involved in legal action regarding the enforcement
of the covenants in Section 6, the prevailing party in such legal action will be
entitled, in addition to any other remedy, to recover its reasonable costs and
attorneys’ fees incurred in enforcing or defending action with respect to such
covenants. The Company’s ability to enforce its rights under the covenants in
Section 6 or applicable law against Executive shall not be impaired in any way
by the existence of a claim or cause of action on the part of Executive based
on, or arising out of, this Agreement or any other event or transaction.

 



 6 

 

 

7.       Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit Executive’s continuing or future participation in any employee benefit
plan, program, policy or practice provided by the Company or its affiliated
companies and for which Executive may qualify. Amounts that are vested benefits
or which Executive is otherwise entitled to receive under any plan, policy,
practice or program of the Company or any of its affiliated companies at or
subsequent to the date of termination shall be payable in accordance with such
plan, policy, practice or program.

 

8.       Full Settlement; No Mitigation. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against
Executive or others. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not Executive obtains other employment.

 

9.       Successors. This Agreement is personal to Executive and shall not be
assignable by Executive otherwise than by will or the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
Executive’s legal representatives. This Agreement can be assigned by the Company
and shall be binding and inure to the benefit of the Company, and their
successors and assigns.

 

10.       Code Section 409A.

 

(a)       General. This Agreement shall be interpreted and administered in a
manner so that any amount or benefit payable hereunder shall be paid or provided
in a manner that is either exempt from or compliant with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and applicable
Internal Revenue Service guidance and Treasury Regulations issued thereunder
(and any applicable transition relief under Section 409A of the Code) (“Section
409A of the Code”). Nevertheless, the tax treatment of the benefits provided
under the Agreement is not warranted or guaranteed. Neither the Company nor its
directors, officers, employees or advisers, shall be held liable for any taxes,
interest, penalties or other monetary amounts owed by Executive as a result of
the application of Section 409A of the Code.

 

(b)       Definitional Restrictions. Notwithstanding anything in this Agreement
to the contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
(“Non-Exempt Deferred Compensation”) would otherwise be payable or distributable
hereunder by reason of Executive’s termination of employment, such Non-Exempt
Deferred Compensation will not be payable or distributable to Executive by
reason of such circumstance unless the circumstances giving rise to such
termination of employment meet any description or definition of “separation from
service,” in Section 409A of the Code and applicable regulations (without giving
effect to any elective provisions that may be available under such definition).
If this provision prevents the payment or distribution of any Non-Exempt
Deferred Compensation, then, subject to subsection (c) below, such payment or
distribution shall be made at the time and in the form that would have applied
absent the non-409A-conforming event.

 

(c)       Six-Month Delay in Certain Circumstances. Notwithstanding anything in
this Agreement to the contrary, if any amount or benefit that would constitute
Non-Exempt Deferred Compensation would otherwise be payable or distributable
under this Agreement by reason of Executive’s separation from service during a
period in which she is a Specified Employee (as defined below), then, subject to
any permissible acceleration of payment by the Company under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes): (i) the amount of such
Non-Exempt Deferred Compensation that would otherwise be payable during the
six-month period immediately following Executive’s separation from service will
be accumulated through and paid or provided on the first day of the seventh
month following Executive’s separation from service (or, if Executive dies
during such period, within 30 days after Executive’s death) (in either case, the
“Required Delay Period”); and (ii) the normal payment or distribution schedule
for any remaining payments or distributions will resume at the end of the
Required Delay Period.

 



 7 

 

 

(d)       Timing of Release of Claims. Whenever in this Agreement a payment or
benefit is conditioned on Executive’s execution of a release of claims, such
release must be executed and all revocation periods shall have expired within 60
days after the date of termination; failing which such payment or benefit shall
be forfeited. If such payment or benefit constitutes Non-Exempt Deferred
Compensation, then such payment or benefit (including any installment payments)
that would have otherwise been payable during such 60-day period shall be
accumulated and paid on the 60th day after the date of termination provided such
release shall have been executed and such revocation periods shall have expired.
If such payment or benefit is exempt from Section 409A of the Code, the Company
may elect to make or commence payment at any time during such period.

 

(e)       Timing of Reimbursements and In-kind Benefits. If Executive is
entitled to be paid or reimbursed for any taxable expenses under this Agreement,
and such payments or reimbursements are includible in Executive’s federal gross
taxable income, the amount of such expenses reimbursable in any one calendar
year shall not affect the amount reimbursable in any other calendar year, and
the reimbursement of an eligible expense must be made no later than December 31
of the year after the year in which the expense was incurred. No right of
Executive to reimbursement of expenses under this Agreement shall be subject to
liquidation or exchange for another benefit.

 

11.       Modified Cutback of Compensation Deemed to be Contingent on a Change
of Control. If any benefits or payments are to be made under the terms of this
Agreement or any other agreement between Executive and the Company or the Bank
following a transaction that constitutes a change in the ownership or effective
control of the Company or the Bank or in the ownership of a substantial portion
of the assets of the Company or the Bank such that the provisions of Section
280G of the Internal Revenue Code of 1986, as amended, and any regulations
thereunder (“Code Section 280G”) or Section 4999 of the Internal Revenue Code
and any regulations thereunder could potentially apply to such compensation,
then the following provisions shall be applicable:

 

(a)       In the event the independent accountants serving as auditors for the
Company on the date of a change of control within the meaning of Code Section
280G (or any other accounting firm designated by the Company) determine that
some or all of the payments or benefits scheduled under this Agreement, as well
as any other payments or benefits on such change of control, would be
nondeductible by the Company or the Bank under Code Section 280G, then the
payments scheduled under this Agreement and all other agreements between
Executive and the Company will be reduced to one dollar less than the maximum
amount which may be paid without causing any such payment or benefit to be
nondeductible. Any reduction of benefits or payments required to be made under
this Section 11(a) shall be taken in the following order: first from cash
compensation and then from payments or benefits not payable in cash, in each
case in reverse order beginning with payments or benefits which are to be paid
the farthest in time from the date of determination.

 

(b)       Notwithstanding the foregoing Section 11(a), in the event the
independent accountants serving as auditors for the Company on the date of a
change of control within the meaning of Code Section 280G (or any other
accounting firm designated by the Company) determine that the net economic
benefit to Executive after payment of all income and excise taxes is greater
without giving effect to Section 11(a) than Executive’s net economic benefit
after a reduction by reason of the application of Section 11(a), then Section
11(a) shall be a nullity and without any force or effect. Any decisions
regarding the requirement or implementation of the reductions to compensation
described in Section 11(a) shall be made by the independent accountants serving
as auditors for the Company on the date of a change of control within the
meaning of Code Section 280G (or any other accounting firm designated by the
Company), shall be made at the Company’s expense and shall be binding on the
parties.

 



 8 

 

 

12.       Regulatory Action.

 

(a)       If Executive is removed and/or permanently prohibited from
participating in the conduct of the Company’s affairs by an order issued under
Section 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12
U.S.C. 1818(e)(4) and (g)(1)), all obligations of the Company under this
Agreement shall terminate, as of the effective date of such order.

 

(b)       If Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Company’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the FDIA (12 U.S.C. 1818(e)(3) and (g)(1)), all
obligations of the Company under this Agreement shall be suspended as of the
date of service, unless stayed by appropriate proceedings. If the charges in the
notice are dismissed, the Company shall reinstate (in whole or in part) any of
its obligations which were suspended.

 

 

(c)       If the Company is in default (as defined in Section 3(x)(1) of the
FDIA), all obligations under this Agreement shall terminate as of the date of
default.

 

(d)       All obligations under this Agreement shall be terminated, except to
the extent a determination is made that continuation of the Agreement is
necessary for the continued operation of the Company (1) by the director of the
FDIC or his or her designee (the “Director”), at the time the FDIC enters into
an agreement to provide assistance to or on behalf of the Company under the
authority contained in 13(c) of the FDIA; or (2) by the Director, at the time
the Director approves a supervisory merger to resolve problems related to
operation of the Company when the Company is determined by the Director to be in
an unsafe and unsound condition.

 

(e)       Notwithstanding anything contained in this Agreement to the contrary,
no payments shall be made pursuant to any provision herein in contravention of
the requirements of Section 2[18(k)] of the FDIA (12 U.S.C. 1828(k)). In
particular, the provisions pertaining to the potential for payments shall have
no force or effect as long as either the agreement concerning the potential for
payments or the actual payment of such amounts would be considered a “golden
parachute payment,” with the meaning of 12 C.F.R. Section 359.1(f).

 

13.       Miscellaneous.

 

(a)       Applicable Law; Forum Selection; Consent to Jurisdiction. The Company
and Executive agree that this Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of Virginia without giving
effect to its conflicts of law principles. Executive agrees that the exclusive
forum for any action to enforce this Agreement, as well as any action relating
to or arising out of this Agreement, shall be the Circuit Court of Fairfax
County or the federal court encompassing that jurisdiction, at the option of the
Company. With respect to any such court action, Executive hereby irrevocably
submits to the personal jurisdiction of such courts. The parties hereto further
agree that the courts listed above are convenient forums for any dispute that
may arise herefrom and that neither party shall raise as a defense that such
courts are not convenient forums.

 



 9 

 

 

(b)       Non-Duplication. Notwithstanding anything to the contrary in this
Agreement, and except as specifically provided below, any severance payments or
benefits received by Executive pursuant to this Agreement shall be in lieu of
any general severance policy or other severance plan maintained by the Company
(other than a stock option, restricted stock, share or unit, performance share
or unit, supplemental retirement, deferred compensation or similar plan or
agreement which may contain provisions operative on a termination of Executive’s
employment or may incidentally refer to accelerated vesting or accelerated
payment upon a termination of employment).

 

(c)       Captions. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.

 

(d)       Amendments. This Agreement may not be amended or modified otherwise
than-by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

 

(e)       Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

 

If to Executive:

On file with the Company

 

If to the Company:

6830 Old Dominion Drive

McLean, Virginia 22101

Attention: CEO 

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(f)       Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

 

(g)       Withholding. The Company may withhold from any amounts payable under
this Agreement such federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

 

(h)       Waivers. Failure of either party to insist, in one or more instances,
on performance by the other in strict accordance with the terms and conditions
of this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or of the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.

 

(i) Entire Agreement. This Agreement contains the entire agreement between the
Company and Executive with respect to the subject matter hereof and, from and
after the date hereof, this Agreement shall supersede any other agreement,
written or oral, between the parties relating to the subject matter of this
Agreement, including but not limited to the Prior Agreement and any other prior
discussions, understandings, and/or agreements between the parties, written or
oral, at any time.

 



 10 

 

 

(j)       Construction. The parties understand and agree that because they both
have been given the opportunity to have counsel review and revise this
Agreement, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement. Instead, the language of all parts of this
Agreement shall be construed as a whole, and according to its fair meaning, and
not strictly for or against either of the parties.

 

(k)       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

 

(Signatures on following page)

 

 11 

 

 

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and the Company
has caused these presents to be executed in its name on its behalf, all as of
the day and year first above written.

 

 



  /s/ Georgia S. Derrico     Georgia S. Derrico                       /s/ Joe A.
Shearin     SOUTHERN NATIONAL     BANCORP OF VIRGINIA, INC.     By: Joe A.
Shearin     Its:  President and Chief Executive Officer  

 

 

 

 

[Derrico Employment Agreement]

 



 12 

 

